Case 1:20-cv-02203-CMA-NRN Document 18 Filed 11/19/20 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02203-CMA

  ERICA REINERS, individually and on behalf of all others similarly situated,

                           Plaintiff,

  v.

  PARAGON FITNESS, LLC d/b/a PARAGON FITWEAR, LLC, a Michigan limited liability
  company,

                           Defendant.


   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF PARAGON FITNESS, LLC
           WITH PREJUDICE PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)



  TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
         PLEASE TAKE NOTICE that Plaintiff Erica Reiners (“Plaintiff”), pursuant to Fed. R.
  Civ. P. 41(a)(1)(A)(i), gives notice that she voluntarily dismisses all claims asserted against
  Paragon Fitness, LLC (“Defendant”) in this action as to herself in her individual capacity with
  prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a motion for summary
  judgment. Accordingly, the claims against Defendant may be dismissed with prejudice without
  an Order of the Court.


                                                Respectfully submitted,

                                                ERICA REINERS, individually and on behalf of a
                                                Class of similarly situated individuals

  Dated: November 19, 2020                      By: /s/ Taylor T. Smith
                                                One of Plaintiff’s Attorneys

                                                Steven L. Woodrow

                                                   1
Case 1:20-cv-02203-CMA-NRN Document 18 Filed 11/19/20 USDC Colorado Page 2 of 3




                                    swoodrow@woodrowpeluso.com
                                    Patrick H. Peluso
                                    ppeluso@woodrowpeluso.com
                                    Taylor T. Smith
                                    tsmith@woodrowpeluso.com
                                    Stephen A. Klein
                                    sklein@woodrowpeluso.com
                                    Woodrow & Peluso, LLC
                                    3900 E. Mexico Avenue, Suite 300
                                    Denver, Colorado 80210
                                    Tel: 720-213-0675
                                    Fax: 303-927-0809

                                    Attorneys for Plaintiff and the Class




                                       2
Case 1:20-cv-02203-CMA-NRN Document 18 Filed 11/19/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and accurate copy of the above titled

  document was served upon counsel of record by filing such papers via the Court’s ECF system

  on November 19, 2020.

                                                       /s/ Taylor T. Smith




                                                  3
